        Case 1:19-cr-10459-RWZ Document 1004 Filed 06/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )     Docket No. 19-10459-RWZ-43
                                               )
                                               )
NATANAEL VELAZQUEZ                             )


                                  STATUS REPORT


       The Defendant, Natanael Velazquez (“Defendant” or “Velazquez”), submits this status

report to bring the court up to date on the warrant(s) appearing on his record. On June 3, 2020,

the parties appeared before the Court via video-conference for hearing on Defendant’s

Emergency Motion To Revoke Order Of Detention. After hearing the Court took the matter

under advisement, noting that it would “wait[ ] to hear from counsel re: warrant[s]”. (Probation

has indicated that there is a “straight” warrant out of New Bedford District Court [docket No.

1933CR5560] and a probation warrant from the New Bedford Juvenile Court [docket No.

14YO0020]). On June 4, 2020, the District Attorney’s Office for Bristol County filed a nolle

prosequi in the case for which a straight warrant had been issued out of the New Bedford District

Court. See Exhibit #1. With respect to the probation warrant, counsel filed a Motion To Recall

Probation Warrant, and, after telephonic hearing on June 15, 2020, the Juvenile Court Judge

denied the motion on the grounds that the “Juvenile did not appear [in order] to recall [the

warrant]’. See Exhibit #2. (Defendant was not able to “appear” to recall the warrant because he is

detained at Wyatt Detention Facility).

       Notwithstanding the probation warrant from New Bedford Juvenile Court, the Defendant

seeks release on the terms and conditions proposed to the Court. The alleged probation violation
        Case 1:19-cr-10459-RWZ Document 1004 Filed 06/17/20 Page 2 of 2



stems from an incident that, in large part, forms the basis of the Federal indictment. If Defendant

is released, he intends to address the probation matter in New Bedford Juvenile Court and this

could be added to his strict conditions of release. It should be noted that the New Bedford

Juvenile Probation Office has taken no proactive steps to bring Defendant before the Juvenile

Court to adjudicate his probation violation.



                                                      Respectfully submitted,


                                                      /s/John F Palmer
                                                      John F. Palmer
                                                      B.B.O.#387980
                                                      18 Main Street Extension
                                                       Suite 201B
                                                       Plymouth, MA 02360
                                                       Tel: 617-943-2602




                                  CERTIFICATE OF SERVICE

        I, John F. Palmer, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participant(s) as identified on the Notice of Electronic Filing
(NEF) on June 17, 2020.

                                               /s/John F. Palmer




                                                  2
